Citation Nr: 1812247	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to re-open a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to March 1968.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  A November 2006 rating decision denied the claim of service connection for bilateral hearing loss and the Veteran did not perfect an appeal within one year. 

2.  The evidence received since the November 2006 rating decision relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss is shown to be unrelated to his active duty service or any incident therein, including noise exposure.  It was not shown within one year of separation from service.

4.  The Veteran's tinnitus is shown to be unrelated to his active duty service or any incident therein, including noise exposure.  It was not shown within one year of separation from service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (a) (2017).   

2.  Evidence received since the November 2006 rating decision in connection with Veteran's claim of entitlement to service connection for hearing loss is new and material and the petition to reopen is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Bilateral hearing loss was not incurred in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.85 (2017).

4.  Tinnitus was not incurred in service and tinnitus, as associated with sensorineural hearing loss, may not be presumed to have been so incurred.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a Compensation and Pension examination in September 2010, which produced findings pertinent to deciding the claims for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination was adequate for its purpose and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, to include organic diseases of the nervous system, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that noise exposure during active duty service to the full range of infantry weapons, to include small arms to grenade launchers, caused his hearing loss and tinnitus.  He further contends that his exposure was excessive, as he served in rotation, but regularly, as a non-commissioned officer overseeing firing range safety for training during periods of large numbers of troops firing rifles and other weapons in practice sessions.  The Veteran asserts that one artillery simulator explosion was particularly damaging to his hearing and resulted in symptoms of tinnitus.  He further asserts that an examination in service confirmed damage to his hearing.

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The credibility of the evidence is presumed and the threshold for submission is low.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The RO denied the Veteran's hearing loss claim in a November 2006 rating decision. The Veteran did not initiate an appeal within one year and a November 2010 rating decision stated the same claim remained denied and would not reopen the claim for lack of new and material evidence.  The RO's February 2014 Statement of the Case (SOC) stated the September 2010 VA examination provided new and material evidence and stated the claim is reopened.  

However, regardless of what the RO has determined with respect to new and material evidence, the Board must make its own determination, as this in turn establishes the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

The Board agrees that the September 2010 VA examination's findings and opinions are new and material evidence, particularly as this was the only VA examination conducted.  Moreover, the Veteran has submitted in his August 2016 correspondence articles pertaining to audiological research.  Additionally, at the August 2016 Board hearing, the Veteran's representative directed the Board's attention to the Veteran's February 1968 separation examination, conducted at an aid station, which, the representative contends, shows the Veteran systolic blood pressure reading as "over the threshold."  From this, the representative further contends that in-service hypertension may have caused the Veteran's tinnitus.  Since tinnitus may be a symptom of hearing loss, this evidence may have relevance for that claim.  For these reasons the above evidence raises a reasonable possibility of substantiating the hearing loss claim, it satisfies the criteria of 38 C.F.R. § 3.156(a) for new and material evidence and the claim therefore is reopened.

It is noted that the Ro entered a decision on the merits on this matter.  As such, the Board may proceed to the merits without prejudice to the Veteran.

Bilateral Hearing Loss and Tinnitus 

VA considers high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385 .

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran service treatment records (STRs) show that a December 1965 pre-induction examination indicates "normal" for ears.  "No" was entered for current or past ear trouble and running ears.  Additionally, audiometric results in the same examination show the following in the range, relevant for VA purposes, of 500 Hz to 4000 Hz:

      500 Hz    1000    2000     3000    4000

Right	  30 dB        20           5           5          5

Left	  20	        20           0          0         40

The STRs also contain audiometric results, dated May 1966, which are presumably part of an examination, the rest of which appears to be lost.  The findings appear to indicate the following in in the range of 500 Hz to 4000 Hz:

      500 Hz    1000     2000     3000    4000

Right	  35 dB        ??           5           5          5

Left	  20	        25           5           0         45?

In a December 1966 "lost records" examination, the Veteran's ears were checked as "normal."  "No" was entered for current or past ear trouble and running ears.  Audiometric results show the following in the range of 500 Hz to 4000 Hz:

      500 Hz    1000    2000     3000    4000

Right	    0 dB         0           0          -5          0

Left	    0	         0          -5           0         -5

In what appear to be two February 1968 examinations, conducted within approximately one month of separation from service, "normal" is entered for ears.  "No" was entered for the question of current or past hearing loss.  Audiometric results in one examination show the following in the range of 500 Hz to 4000 Hz:

	500 Hz    1000    2000     3000    4000

Right	  10 dB         0           0           0          5

Left	    0	       10           0         10          5

The record indicates that the Veteran presented in September 2000 for a private examination at Ear, Nose and Throat Consultants, P.C.  In looking to the air-conduction Puretone thresholds, the examination showed the following in the range of 500 Hz to 4000 Hz:

      500 Hz    1000    2000     3000    4000

Right	  15 dB        15        15         30        50

Left	  15	        15        15         60        70

The examination notes do not indicate whether speech recognition testing was undertaken using the Maryland CNC test and, therefore, the Board will neither note nor consider the results.  The Veteran reported being award of high frequency hearing loss since 1966.

Dr. A.G. in a letter to the Veteran's referring physician, stated the above audiogram showed a bilateral, high-tone hearing loss, worse in the left ear than in the right, probably secondary to his noise exposure at work.  No ongoing ear disease was found.

In September 2010, the Veteran underwent an audiological VA examination, in which air-conduction Puretone thresholds indicated the following in the range of 500 Hz to 4000 Hz:

      500 Hz    1000   2000     3000    4000 

Right	  10 dB          5        15        40         50 

Left	  15	       10         25        60         70 

Additionally, the Veteran's speech recognition ability using the recorded Maryland CNC Word List was 98 percent in the right ear and 94 percent in the left ear, indicating excellent speech recognition in both ears.  Other diagnostic tests completed included tympanometry, which indicated normal eardrum mobility in both ears and the contra-lateral acoustic reflexes were present in both ears at all tested frequencies.

From these results, the September 2010 VA examiner concluded the Veteran has normal hearing through 2000 Hz, with a mild to moderate sensorineural loss from 3000 to 4000 Hz in the right ear and a moderately-severe to severe sensorineural hearing loss from 3000 to 4000 Hz in the left ear.

She opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss in regard to the Veteran's hearing loss and tinnitus being related to military noise exposure.  She also opined that the December 1965 pre-induction examination is not a valid examination and if it were to be considered, it is evidence that the Veteran had a pre-existing hearing loss.  She explained that, although the pre-induction examination indicated some hearing loss in both ears, when the Veteran was retested a year later these thresholds had improved.  The evidence shows that in 1966 puretones were normal and in 1968 at the Veteran's discharge from active duty puretones continued to be normal; there were no shifts in hearing noted.

The September 2010 VA examiner further opined that the Veteran's hearing loss and tinnitus are less likely than not due to military noise exposure.  She explained that the Veteran had normal puretone thresholds at the time of discharge, there were no shifts in hearing noted in either ear at the time of discharge and he reported that his tinnitus began two to three years prior to the September 2010 VA examination. 

Conclusion

The Board has carefully reviewed and considered the Veteran's August 2016 Board hearing testimony, as well as his July, September and October 2010 Statements in Support of Claim and his statement accompanying his April 2014 VA Appeals Form 9.  All of these have assisted the Board in understanding better the circumstances of the Veteran's exposure to in-service noise, the nature and development of his hearing loss and tinnitus and how both have affected him.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately findings pertaining to auditory disorders or their relation to service, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Additionally, the Board has reviewed the audiology articles submitted by the Veteran with his August 2016 correspondence.  Background information provided concerning, for example, pyrotechnic simulators, once again, has helped the Board understand the nature of the Veteran's noise exposure in service.  

However, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disabilities to a service-related event, injury or illness.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

Dr. A.G.'s September 2000 audiogram at Ear, Nose and Throat Consultants, P.C. provides findings relevant to the Veteran's current disability, but does not address issues of service connection, there is no opinion pertaining to service connection or findings on which such an opinion might be based.  For these reasons, the Board can give only limited probative weight to that examination's results. 

It is noted that the Veteran reported being aware of hearing loss since 1966, but this is contraindicated as probative history given the essentially normal later audiograms in service and the first probative evidence of hearing loss years post-service.  It was suggested in 2000 that the hearing loss was associated with the Veteran's employment.

As stated above by the September 2010 VA examiner, her review of the record showed that in 1966 puretones were normal and in 1968 at the Veteran's discharge from active duty puretones continued to be normal, without any shifts in hearing during the Veteran's active duty service being noted.  

Additionally, the Board notes that, should the inconsistencies and deficiencies in the STRs, noted by the September 2010 VA examiner as well as by the Board, of December 1965 high pre-induction puretone threshold levels, lost induction examination notes and a stray fragment of a May 1966 examination be thought significant or supportive of the Veteran's claims, they are not.  As the September 2010 VA examiner pointed out, as there were no shifts in hearing noted in either ear at the time of discharge, the pre-induction examination indicating pronounced differences in decibel levels indicating hearing loss, when compared to the normal findings in subsequent examinations in service, prompted her to state that it was her opinion that the Veteran's pre-induction examination is not a valid examination.  The Board notes the same discrepancy as applied to the May 1966 examination fragment's audiometric results, set forth earlier in this decision.  The Board assigns significant probative weight to the September 2010 VA examiner's findings and opinions.

Put simply, if the earlier examinations were valid, they show hearing loss before service and, therefore, not due to in-service noise exposure.  If invalid as the September 2010 VA examiner opined, the period of service from December 1966 to February 1968 indicates normal hearing levels, unchanged by any in-service noise exposure.  Neither alternative supports hearing loss and tinnitus as due to an in-service event injury or illness.

In addition, the articles mentioned above did not provide relevant information or findings which pertain to establishing service connection under VA regulations. 

As stated earlier in this decision, certain chronic diseases, to include organic diseases of the nervous system, may be service connected on a presumptive basis if manifested to a compensable degree within one year after separation.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309 (a). 

However, the record reflects the Veteran's first complaints of and treatment for hearing loss to be well beyond one year after separation from service, in his September 2000 examination at Ear, Nose and Throat Consultants, P.C.  He reported to the September 2010 VA examiner that symptoms of tinnitus began two to three years before that examination.  According to the September VA examiner, she considers the 1965 pre-induction findings invalid and neither hearing loss nor tinnitus was identified in service.  From the foregoing, the Board finds that the presumption of service connection as a chronic disease is not applicable to the Veteran's hearing loss or tinnitus.  In addition, the above further indicates that the record does not establish any continuity of symptomatology, as defined at the beginning of this decision.  Finally, there is no medical evidence associating tinnitus with hypertension, which is not service connected in any event.

For all of the foregoing reasons and based on the findings and opinions of the September 2010 VA examiner, the Board finds that hearing loss and tinnitus were not caused by an in-service event injury or illness, to include noise exposure.  The Board further finds that the Veteran's hearing loss and tinnitus are not chronic diseases entitled to a presumption of service connection.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.



	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen a claim for service connection for hearing loss on the basis of new and material evidence is granted.  The appeal is allowed to this extent.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


